Citation Nr: 1501064	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from September 1, 2006 to July 12, 2009 and in excess of 20 percent as of July 13, 2009 for service-connected degenerative disc disease of the cervical spine with herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to August 2006. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A timely substantive appeal has not been received with respect to the issues of increased ratings for cervical radiculopathy of the right and left upper extremities, each evaluated as 10 percent disabling.  Thus, these issues are not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to his service-connected cervical spine disability was conducted in July 2009.  The Veteran's representative requested that the Board remand the claim to obtain a VA examination that evaluates the current severity of the Veteran's claim on appeal as the most recent VA examination is not an adequate representation of the Veteran's current disability.  See November 2014 Informal Hearing Presentation.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected degenerative disc disease of the cervical spine with herniated nucleus pulposus.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his cervical spine.  After securing the appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.

2. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination of the cervical spine to determine the current level of severity of his service-connected degenerative disc disease of the cervical spine with herniated nucleus pulposus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, an explanation must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the cervical spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups, if possible. 

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's cervical spine disability and describe any symptoms and functional limitations associated with such impairment(s).

3. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for degenerative disc disease of the cervical spine with herniated nucleus pulposus, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




